11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

Morgan Lamar Kent,                               * From the 220th District
                                                   Court of Comanche County,
                                                   Trial Court No. CCCR-11-03442.

Vs. No. 11-12-00308-CR                           * December 13, 2013

The State of Texas,                              * Per Curiam Memorandum Opinion.
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)


       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.